                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



UNITED STATES OF AMERICA             )
                                     )
           v.                        )        Case No. 1:20cr457
                                     )
CHRISTOPHER DEAN HALL                )


                                   ORDER


     The Court hereby accepts Defendant’s waiver of detention

hearing and enters the following order:

     IT IS ORDERED that the Government’s oral motion for detention

is GRANTED and Defendant is detained without privilege of bond.




                                         /s/ L. Patrick Auld
                                            L. Patrick Auld
                                     United States Magistrate Judge


Date:   November 4, 2020




        Case 1:20-cr-00457-WO Document 12 Filed 11/04/20 Page 1 of 1
